Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

NOTICE OF ALLOWANCE

This action is in reply to the submission filed on 03/10/2022.
In response to the Terminal Disclaimer filed on 03/10/2022 (approved on 03/11/2022), the double patenting rejection applied to claims 1-3, 5, 7-11, 13, 15-17, and 19-20 in the previous office action is withdrawn.  All claim rejections in this application have now been overcome.
Claims 1-3, 5, 7-11, 13, 15-17, and 19-20  are pending and allowed.

REASONS FOR ALLOWANCE
Allowed Claims:  Claims 1-3, 5, 7-11, 13, 15-17, and 19-20 are allowed, wherein claims 1, 9, and 15 are independent and the balance are dependent therefrom.

Reasons for Allowance:
The present invention is directed to a computer-implemented embodiments for a team-based approach to skills-based agent assignment.
The closest prior art reference of record, Mezhibovsky (US 2014/0140498), is directed to techniques for best match interaction set routing.  Mezhibovsky and the other prior art of record have been to teach several features of independent claims 1/9/15, including identifying, by a computer system, a team of agents by: accessing a memory containing a task queue and identifying a plurality of assigned agents from the task queue, wherein each assigned agent is handling a currently assigned task as assigned in the task queue, and for each assigned agent of the plurality of agents identified: detecting whether the assigned agent has reached a wrap-up state in handling the currently assigned task based on a defined workflow for the currently assigned task, determining if the assigned agent in the wrap-up state will be available in a next X seconds based on the defined workflow for the currently assigned task being handled by the assigned agent, and adding the assigned agent back into the team of agents if the assigned agent has reached the wrap-up state and will be available in the next X seconds; earmarking, in the memory, each agent of the team of agents to a waiting task of a plurality of new tasks selected from the task queue; in response to detecting one of the agents of the team of agents as being available based on completing the wrap-up state of the agent: accessing the memory and identifying the agent in the task queue; re-assigning the agent from the currently assigned task in the task queue to the waiting task earmarked for the agent; and in response to the re-assigning, establishing a communication connection, by the computer system, between a first device of the agent to a second device of a user associated with the waiting task earmarked for the agent, as recited by claim 1 and as similarly encompassed by independent claims 9/15  (See Final OA mailed 08/30/2021 for prior art citations pertinent to the above-cited claim features).
However, Mezhibovsky and the other prior art of record does not teach or render obvious the claim limitations directed to the sequence of limitations for performing the earmarking according to the algorithm of “determining a number N of agents in the identified team of agents; selecting a number of new tasks from the task queue based on a priority of the tasks, wherein the number of new tasks corresponds to the number N of agents; calculating an assignment score for each agent in the team of agents relative to each selected new task based on skills defined in a profile of the agent as compared to properties of each selected new task; and creating an N-by-N score grid comprising the number of new tasks where each task is assigned to one agent of the number N of agents based on the calculated assignment scores” and incorporating the earmarking in the subsequent step directed to “recalculating the assignment score for each agent in the N-by-N score grid relative to each new task based on skills defined in the profile of the agent, and earmarking of each agent of the team of agents to one of the plurality of new tasks based on the N-by-N score grid,” as recited and arranged in combination with the other limitations recited in independent claim 1, thus rendering claim 1 and its dependent claims as allowable over the prior art.  Independent claims 9 and 15 are directed to a computer system and non-transitory computer-readable medium comprising substantially similar allowable subject matter as recited in claim 1 and therefore claims 9, 15, and their dependent claims are allowable for substantially the same reasons as claim 1.
With respect to withdrawal of the §101 rejection, the §101 rejection was withdrawn in the previous Office Action (Non-Final OA mailed 03/02/2022) based on a finding that the sequence of limitations required in response to detecting one of the agents of the team of agents as being available based on completing the wrap-up state of the agent: accessing the memory and identifying the agent in the task queue; re-assigning the agent from the currently assigned task in the task queue to the waiting task earmarked for the agent; and in response to the re-assigning, establish a communication connection by the computer system between a first device of the agent to a second device of a user associated with the waiting task earmarked for the agent,” as recited and arranged in combination with the claimed algorithm for employing a computer system to perform the claim steps for identifying a team of agents, earmarking agents, and refreshing the earmarking serves to integrates the abstract idea into a practical application by applying the abstract idea in a meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claims are not “directed to” the abstract idea recited therein.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Jaiswal et al. (US 2013/0202102):  discloses features for dynamic call handling in an automatic call distribution system.
Doyle et al. (US Patent No. 6,424,709):  discloses a method/apparatus for skill-based call routing, including defining a plurality of agent groups based on skill level and making call loading adjustments among the agent group based on monitored loading (e.g., col. 2, lines 14-28).
Call center management: Balancing the numbers. Tsily Friedman. Industrial Management. Norcross: Jan/Feb 2001. Vol. 43, Iss. 1; pg. 6, 5 pgs.:  discloses models and tools for efficiently managing call/contact centers, including calculating performance scores/metrics (e.g., service performance score, utilization score – at least pg. 6) and critical metrics such 
Enterprise skills routing: A better solution for today's call center. Gechter, Jerry. Telemarketing & Call Center Solutions 15.8: 28,134+. Technology Marketing Corporation. (Feb 1997):  discloses the call center practice of skills-based routing, using intelligent call distribution software implemented over a network, and including team-based management of agents to provide the ability to control and manage skill groups as a single unified virtual team.
Any inquiry of a general nature or relating to the status of this application or concerning this communication or earlier communications from the Examiner should be directed to Timothy A. Padot whose telephone number is 571.270.1252.  The Examiner can normally be reached on Monday-Friday, 8:30 - 5:30.  If attempts to reach the examiner by telephone are unsuccessful, the Examiner’s supervisor, Brian Epstein can be reached at 571.270.5389.  The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see  http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866.217.9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/TIMOTHY PADOT/
Examiner, Art Unit 3683
03/17/2022